Title: James Madison to John S. Skinner, 14 April 1829
From: Madison, James
To: Skinner, John Stewart


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                  Apl. 14. 1829
                            
                        
                        
                        I have recd. yours of the 24th. Ult; with a Set of the American Journal &c. The value of such a
                            publication, executed on the plan adopted & with the ability to be presumed from the sample given, must recommend
                            it strongly to the public favour, and I should very cheerfully offer my name for the subscription list: but that it is
                            becoming every day more convenient for me to reduce rather than increase the attentions required for such objects.
                        Under the influence of this consideration, I have already closed my accts. in several instances; and I must
                            plead it for requesting that the "Amn. Farmer" from which I have so long recd. both pleasure & information may not
                            in future be forwarded to me. It may be best to let it stop at the close of the last Vol with its Index, & I will
                            return any subsequent nos. on hand to be used in future sets.
                        Whilst I thus deprive myself of your fruitful labours in the field of Agricultural instruction, you will not
                            doubt the sincerity of my wish that you may receive an increasing remuneration for a work which has done so much in favor
                            of the first & most useful of the Arts.
                        As the numbers of the Journal you were so good as to send me, will be of more use to you, making up sets than
                            as detached parts in my hands, I will take an early oppy. of returning them In the mean time, drop me notice of the
                            balance due for the "Amn. Farmer[] With cordial esteem
                        
                        
                            
                                J. M
                            
                        
                    